Exhibit Execution Copy Version #2 SECOND AMENDING AGREEMENT THIS SECOND AMENDING AGREEMENT (this “Agreement”), dated as ofJuly 28,2008, is made by and among OccuLogix, Inc.(the “Company”), a Delaware corporation with executive offices located at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2, Canada, the lenders listed on the Schedule of Second New Lenders attached hereto as Exhibit A (the “Second New Lenders”), the lenders listed on the Schedule of Required Lenders attached hereto as Exhibit B (the “Required Lenders”) and Marchant Securities Inc. (the “Collateral Agent”), an
